Citation Nr: 0321234	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for left ulnar nerve 
entrapment and median nerve neuropathy secondary to a left 
wrist fracture, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left 5th metacarpal, status post (s/p) fusion 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right elbow 
epicondylitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from August 7, 1981 to 
September 9, 1981 and from August 1984 to July 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

When the Board remanded this case to the RO in August 2001, 
it was noted that, in February 1996, the veteran had 
withdrawn an appeal from a June1994 rating decision which 
had denied his claim for a total disability rating based on 
individual unemployability (TDIU).  But during his September 
1998 RO hearing, he indicated that he still wanted a TDIU 
(page 3 of that transcript).  An April 1999 rating decision 
bears a handwritten notation that "Individual 
Unemployability not found."  A May 5, 1999, deferred rating 
decision indicates that, since the veteran wished to again 
claim entitlement to a TDIU, he needed to receive an 
application.  A May 5, 1999, Supplemental Statement of the 
Case (SSOC) makes no reference to a TDIU and a May 19, 1999, 
notification letter of the April 1999 rating also did not 
notify the veteran of any TDIU denial.  Rather, the reverse 
side of the letter indicated that, if he wished to file a 
claim for a TDIU, he should contact a VA office and complete 
the appropriate questionnaire.  

The issue of whether the April 1999 rating decision actually 
denied a TDIU and, if so, whether the veteran was formally 
notified of that denial is referred to the RO for 
consideration.  

REMAND

As alluded to earlier, the Board remanded this case to the RO 
in August 2001 for evidentiary development and compliance 
with the Veterans Claims Assistance Act (VCAA)-which was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  The VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).  

The case eventually was returned to the Board.  But in April 
2003, the Board, itself, undertook still further development 
of the evidence-pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The veteran was notified of this 
additional development in a June 2003 letter.  

As a result of the Board's development, records were obtained 
from the Social Security Administration (SSA).  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).



On May 1, 2003, however, before the development could be 
completed, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit"), in Disabled American Veterans 
v. Secretary of Veterans Affairs, invalidated a portion of 
the Board's development regulations-specifically, 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Under 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the RO for initial consideration or 
obtain the appellant's waiver.  

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Based on that GC opinion, the Board continued, for a short 
time, to request development via the Board's Evidence 
Development Unit (EDU).

Recently, though, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
the Veterans Benefits Administration (VBA) would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claims.  38 C.F.R. § 4.2 (2002).  This includes 
ensuring that all notice and development required 
by the VCAA has been completed.  

2.  Readjudicate the claims on appeal in light of 
the additional evidence, including the SSA 
records, obtained as a result of the Board's 
development in April 2003.

3.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

